Title: To Thomas Jefferson from John Wayles Eppes, 6 July 1800
From: Eppes, John Wayles
To: Jefferson, Thomas



Dear Sir
Mont-Blanco July 6th. 1800

We reached Eppington safely on the third day from Monticello and this place two days afterwards. Our journey was extremely tiresome from the heat of the weather and slowness of our horses—The day after leaving Monticello we were twelve hours on the road and eleven of them actually travelling 36 miles—Maria bore the journey well and continues in good health.
I finished halling in my Wheat on the 4th. instant—It has been a terrible harvest in all the lower Country—The wheat is generally bad in quality and in many places lost totally by rust—I am so fortunate as to have a good crop having escaped the rust entirely.
I had occasion to go to Petersburg a few days since and met with Mr Haxhall. His horse cannot be purchased—He has refused four hundred dollars for him since I went up to Monticello—He is certainly in point of figure and appearance the first gelding in the State—I called also on Mr. Bell who owns the horse Doctr. Walker rode up to Eppington—I find on enquiry I was mistaken in the age of Bells horse he is only 6 this Spring—Bell would sell, but asks far more than the value of his horse—300 dollars is his price—We shall leave this place for Monticello on the 20th—We shall take Cumberland in our way up and I hope have the pleasure of meeting again by the last of the month—Accept from Maria & Myself the best wishes of affection
adieu yours sincerely

Jno: W: Eppes


PS. We had a severe hail storm on the 1st. instant. It continued about 20 minutes and the hail measured four Inches round—.

